DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
- The amendment filed on August 18, 2021 has been entered.
- Claims 1-4 and 7 are pending.
- Claims 1-4 and 7 have been amended.
- Claims 1-4 and 7 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “a search packet is transmitted with any one of the plurality of beams, wherein a number of the plurality of frequency channels used in a case of transmitting the search packet is one, and wherein, in a case that the search packet is transmitted, the plurality of frequency channels other than the plurality of frequency channels used for transmitting the search packet are used for data transmission to the plurality of radio terminal apparatuses (Claims 1 and 7 ). “ The closest prior art found is as follows:
Wang et al. (Patent No. US 11,051,135 B2)-Col 2 Lines 40-45, , in this manner, the base station may transmit at least one beam in the cell in which the target terminal is located, where the at least one beam is used to transmit a discovery signal. Correspondingly, the target terminal may determine, based on a reception status of the discovery signal, the target group to which the target terminal belongs.

None of these references, taken alone or in any reasonable combination, teach the claims as recited," a search packet is transmitted with any one of the plurality of beams, wherein a number of the plurality of frequency channels used in a case of transmitting the search packet is one, and wherein, in a case that the search packet is transmitted, the plurality of frequency channels other than the plurality of frequency channels used for transmitting the search packet are used for data transmission to the plurality of radio terminal apparatuses “(claims 1 and 7) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472